DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Amendment
Applicant’s amendment filed on 01/22/2021 has been entered. Claims 1, 5, 10, 13, 16 and 18 have been amended. Claims 8, 11, 14 and 17 have been canceled. Claims 1-3, 5-7, 9-10, 13, 15-16 and 19-20 are still pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170346962) in view of in view of Wang et al. (US 20190235593) and Yamano (US 20120287467).

Regarding claim 1, Yamada teaches an information processing apparatus comprising: 
a first interface (26 in fig. 2) including a USB (Universal Serial Bus) interface; 
a second interface (4 in fig. 2) including a USB (Universal Serial Bus) interface; and
request, via the first interface, a first external device to supply electric power to the information processing apparatus(p0044: power supply circuit 27); receive a response message to the request via the first interface from the first external device; determine, based on the response message, whether the first external device accepts or rejects the request to supply electric power while the first external device is connected to the first interface (p0045: stops supply power…commercial power supply 9 fails)  and request, via the second interface, a second external device to supply electric power to the information processing apparatus when the controller determines that the first external device which is connected to the information processing apparatus via the first interface, rejects  the request to supply the electric power to the information processing apparatus(p053: When the supply of the internal electric power Pa stops, the control unit 50 having the CPU core 511 operates by the externally input electric power Pb from an external device connected via the communication cable 4).

Wang teaches the first and second interface include USB port (fig. 1: 120 and 130 USB). Wang further teaches response message to the request via the first interface from the first external device; determine, based on the response message, whether the first external device accepts or rejects the request to supply electric power while the first external device is connected to the first interface (p0030: may determine whether the DFP 120 is connected to any external device, and determine whether the external device connected to the DFP 120 is the power source device or the power sink device ( p0031: in the period when the power source device (external device) is connected to the DFP 120, the DFP 120 is set as the power sink port..p0034: two DFPs 120 and 130 may respectively dynamically serve as any one of the power source port and the power sink port). and interface when conroller receives a job related to image processing from the first external device (p0031)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada, to include the first and second interface include USB port, response message to the request via the first interface from the first external device; determine, based on the response message, whether the first external device accepts or rejects the request to supply electric power while the first external device is connected to the first interface, in order to provides a universal serial bus (USB) device and an operating method thereof to release limit to the use of downstream facing port (DFP) of host suggested by Wang 
Yamada in view of Wang still does not teach the electric power received being different from when the controller does not receive a job related to image processing from the first external device.
Yamano teaches the electric power received being different from when the controller does not receive a job related to image processing from the first external device (p0004: apparatus as a whole is shifted to a sleep mode when not being used, the power source of interface control units inside the printing apparatus is reduced to a lower level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Wang, to the electric power received being different from when the controller does not receive a job related to image processing from the first external device, in order to save power when the apparatus is not in use.

Regard claim 2, Yamada in view of Wang teaches the information processing apparatus according to claim 1, wherein the controller is configured to: determine whether the second external device accepts the request to supply the electric power 

Regard claim 10, the limitations are substantially similar with claim 1, in addition to teach the controller determines that the requested electric power is to be unsupplied from the first external device (p0045: stops supply power). 

Regard claim 13, claim 13 is method of system claim 10, therefore it is rejected for the same reason as claim 10.

Claim 16 have been analyzed and rejected with regard to claim 10 and in accordance with Sakashita’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0072]. 

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wang and Yamano as applied to claim 1 above, and further in view of Sakashita et al. (US 20150346794)
 
Regard claim 4, Yamada in view of Wang and Yamano does not teach the information processing apparatus according to claim 1, wherein the controller is configured to: request the second external device to supply electric power via the second interface when the controller receives a job related to image processing from the first external device.
Sakashita teaches the information processing apparatus according to claim 1, wherein the controller is configured to: request the second external device to supply electric power via the second interface when the controller receives a job related to image processing from the first external device (p0078: print job data which is received from the host device 30… the printer 11 operates using the power that is supplied from the AC adapter 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Wang and Yamano, to include wherein the controller is configured to: request the second external device to supply electric power via the second interface when the controller receives a job related to image processing from the first external device, in order to receives a supply of power from the external device suggested by Sakashita (p0003).

Claims 3, 9, 12, 15, 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Yamano in view of Wang and Sakashita as applied to claim 2 above, and further in view of Sultenfuss et al. (US 20190094937).

 Regard claim 3, Yamada in view of Wang, Yamano and Sakashita does not explicitly disclose the information processing apparatus according to claim 2, wherein the controller is configured to: 
determine whether the first external device accepts the request to swap the power role;  change the power role of the first interface when the controller determines that the first external device accepts the request to swap the power role;  determine whether the controller receives a request to supply electric power from the first external device via the first interface after the power role of the first interface is changed;  and supply electric power to the first external device when the controller determines that the controller receives the request to supply the electric power from the first external device via the first interface. 
Sultenfuss teaches the information processing apparatus according to claim 2, wherein the controller is configured to: 
determine whether the first external device accepts the request to swap the power role; change the power role of the first interface when the controller determines that the first external device accepts the request to swap the power role; determine whether the controller receives a request to supply electric power from the first external device via the first interface after the power role of the first interface is changed;  and 
supply electric power to the first external device when the controller determines that the controller receives the request to supply the electric power from the first external device via the first interface (p0048: dual-role power device, USB device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Yamano and Sakashita, and to include wherein the controller is configured to: determine whether the first external device accepts the request to swap the power role;  change the power role of the first interface when the controller determines that the first external device accepts the request to swap the power role;  determine whether the controller receives a request to supply electric power from the first external device via the first interface after the power role of the first interface is changed;  and supply electric power to the first external device when the controller determines that the controller receives the request to supply the electric power from the first external device via the first interface, in order to operate as a power source or a power sink depending on what kinds of other USB devices are connected suggested by Sultenfuss (p0048).

Regarding claim 20, Yamada in view of Sakashita, Wang, Yamano and Sultnefuss teaches the information processing apparatus according to claim 1, wherein the controller is further configured to send a message for changing a power role of the information processing apparatus to the first external device, after the controller determines that the first external device rejects the request to supply the electric power (Sultenfuss: p0048: dual-role power device, USB device operating as a dual-role power device may operate as a power source or a power sink depending on what kinds of other USB devices are connected).


Regard claim 9, Yamada in view of Wang, Yamano and Sakashita teaches the information processing apparatus according to claim 1, further comprising: a print engine to print an image on a sheet, wherein the controller is configured to request the second external device to supply electric power via the second interface when the controller receives a print job from the first external device(Sakashita :p0078: print job data which is received from the host device 30… the printer 11 operates using the power that is supplied from the AC adapter 50).

 Regard claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 12, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 9.

Regard claim 15, claim 15 is method of system claim 12, therefore it is rejected for the same reason as claim 12.

Claim 18 has been analyzed and rejected with regard to claim 15, and in accordance with Sakashita’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0072]. 

Claims 17 has been analyzed and rejected with regard to claim 14 and in accordance with Sakashita’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0072]. 

Regarding claim 19 (Previously Presented) Yamada in view of Wang teaches the information processing apparatus according to claim 3, wherein the information processing apparatus supplies electric power to the first external device while or after receiving electric power from the second external device (Wang:p0034: two DFPs 120 and 130 may respectively dynamically serve as any one of the power source port and the power sink port).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wang, Sakashita and Sultenfuss as applied to claim 3  above, and further in view of Koiwai (US 20170142280).
 
Regard claim 5, Yamada in view of Wang, Sakashita and Sultenfuss does not teach the information processing apparatus according to claim 4, wherein the controller is configured to: send the first external device a message indicating that the job is receivable when the controller determines that the second external device accepts the request to supply the electric power. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Sakashita and Sultenfuss and to include the information processing apparatus according to claim 4, wherein the controller is configured to: send the first external device a message indicating that the job is receivable when the controller determines that the second external device accepts the request to supply the electric power, in order to provide a printing apparatus in which when a power supply restart after a power shutdown state occurs, a user of a remote terminal is made aware of this event, and to provide a method for controlling the printing apparatus suggested by Koiwai (p0006).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wang as applied to claim 1 above, and further in view of Trethewey (US 20170185126).
 
Regard claim 6, Yamada in view of Wang does not teach the information processing apparatus according to claim 1, wherein the controller is configured to: request the second external device to increase the electric power to be supplied from the second external device, when the controller receives a request to increase electric power from the first external device via the first interface in a state where the electric power is supplied to the first external device via the first interface. 
Trethewey teaches the information processing apparatus according to claim 1, wherein the controller is configured to: request the second external device to increase the electric power to be supplied from the second external device, when the controller receives a request to increase electric power from the first external device via the first interface in a state where the electric power is supplied to the first external device via the first interface (a USB compliant device (e.g., a Consumer) may detect sudden increase in power demand and may request adjustment of power supply input provided from an adjustable USB power source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Wang, to include wherein the controller is configured to: request the second external device to increase the electric power to be supplied from the second external device, when the controller receives a request to increase electric power from the first external device via the first interface in a state where the electric power is supplied to the first external device via the first interface, in order to allow request and dynamic provision of power supply to a USB device, suggested by Trethewey (p0018).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wang as applied to claim 1 above, and further in view of Lorin (US 20190238052).
Regard claim 7, Yamada in view of Wang does not teach the information processing apparatus according to claim 1, wherein the controller is configured to: request the first external device to reduce the electric power to be supplied to the first external device via the first interface when the controller receives a request, from the second external device, to reduce the electric power to be supplied from the second external device in a state where the electric power is supplied from the second external device via the second interface. 
Lorin teaches the information processing apparatus according to claim 1, wherein the controller is configured to: request the first external device to reduce the electric power to be supplied to the first external device via the first interface when the controller receives a request, from the second external device, to reduce the electric power to be supplied from the second external device in a state where the electric power is supplied from the second external device via the second interface (p0015: ource device in response to a request to reduce the voltage delivered on an output power supply pin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada in view of Wang, to include wherein the controller is configured to: request the first external device to reduce the electric power to be supplied to the first external device via the first interface when the controller receives a request, from the second external device, to reduce the electric power to be supplied from the second external device in a state .

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Rejection for claim 19 has been added.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677